DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group 1 (claim 1-6 directed to a PCR primer pair) in the reply filed on 04/14/2022 is acknowledged.
Claims 8-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (i.e.: directed to non-elected methods), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/14/2022.

Claim Objections
Claim 4 is objected to because of the following informalities:  the claim recites the phrases “1-5th bases” where the phrase “1st-5th bases” is likely intended.  Appropriate correction is required.

Claim Interpretation
In the examination of the claimed products, the structural elements of the claimed products as determined by the recited limitations are noted.  The claims recite various elements that do not appear to require any particular physical/structural limitations, and may provide broad intended uses of the different elements.  In comparing the claimed products to the prior art, where a prior art structure which is capable of performing the intended use of the claimed product it meets the requirements of the claim.  For example, where claim 1 recites a “random sequence”, the recitation of “random” does not impose any structural limitations of the sequence itself; the “random” sequences of claim 1 are only limited in that they are reverse complements.  And where the claim recites elements of the primers in relation to a “target” (e.g.:  “upstream primer and a downstream primer for a target sequence”; and “the target sequence of the PCR primer pair does not comprise any predetermined restriction enzyme cutting site”), but there is no recitation of any particular target, the limitations do not server to limit the structure of the claimed primers.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is unclear over recitation of the limitation “the first specific sequence and the second specific sequence each have a TM value of 55-65°C, and the first primer and the second primer each have a TM value of 65-75°C”.  The melting temperature of any polynucleotide to the reverse complement of the polynucleotide can be affected by a number of elements that are not specifically related to the polynucleotide sequence itself; for example the concentration of the polynucleotide in a solution, the concentration and type of salts in a solution with the polynucleotide (e.g.:  monovalent (sodium, potassium), divalent (magnesium), and polyvalent cations affect the stability of hybridized oligonucleotides), and the presence of other agents such as organic solvents (e.g.:  formamide and dimethyl sulfoxide).  Thus where the claim is directed only to a polynucleotide structure, a limitation regard the melting temperature (TM) of the polynucleotide is unclear.
Claim 4 rejected because the claim is directed to a product (i.e.:  a PCR primer pair) but also recites a methodological step (i.e.:  the … bases …are … subjected to thio-modification).  MPEP 2173.05(p) provides:
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The claim further unclear over recitation of the phrase “the 1-5th bases from each of the 5' end and the 3' end” because there is no antecedent basis, or inherent requirement, for any amount of bases in the claimed primer such that, for example, a 5th base is a part of the primer.  Claim 4 depends from claim 1, and claim 1 does not provide any limitation of the length of the primer such that there is a basis for any particular bases.
	Claim 5 is unclear over recitation of the limitation “peptide nucleic acid modification” with regard to a require “thio-modification”.  The limitation is unclear because a “thio” modification is used to refer to a modification in which pxygen atoms are replaced by sulfur, but a “peptide nucleic acid modification” does not itself require any sulfur-based modification.
	Claim 6 is rejected over recitation of the phrase “cleaved by the USER enzyme”.  Initially it is noted that the term USER appears to be a trademark of New England Biolabs.  In the instant case where the claims are directed to a particular reagent by which a site in the claimed primer may be cleaved, recitation of the trademark to describe the reagent is inappropriate.  See MPEP 2173.05(u).

Claim Rejections - 35 USC § 101

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, an abstract idea, or a natural product) without significantly more.  Claims 1-6 are broadly directed to nucleic acids that appear to encompass a natural product which falls within the law of nature exception.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., No. 12-398 (June 13, 2013) - “A naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated”, and “Myriad’s DNA claim falls within the law of nature exception”. 

The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter: 

Step 1.  Is the claim directed to a process, machine, article of manufacture, or composition of matter?  Yes-  the claims are clearly directed to nucleic acids which are a composition of matter.

Step 2A, prong one.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (recognized judicial exceptions)? Yes- the claims are directed a PCR primer pair.  As noted earlier in this Office Action the claims broadly encompass (e.g.:  the breadth of claim 1) nucleic acid molecules with no length limitations, not particular sequence requirements, and the only structural requirements are the requirement for some complementary between to first and second primer (i.e.:  the first random sequence and the second random sequence are reversely complementary) and a site suitable for digestion by a restriction enzyme (in this regard note that such a site may be a single U base).  The molecules of the claimed primer pair are not markedly different than their naturally occurring counterpart because such broadly claimed nucleic acids may be parts of naturally occurring genomes.
Because claims recite a nature-based product limitation (the nucleic acid fragments acid), the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception.  MPEP 2106.04(c)(I).  If a claim also recites a non-nature based product limitation (e.g.:  an association with a solid phase, or some type of container), the markedly different characteristics analysis is applied only to the nature-based product limitation.  MPEP 2106.04(c)(I)(A).  The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. MPEP 2106.04(c)(II). Here, the closest natural counterpart is genomic DNA (i.e.:  from any source organism).  When the claimed nucleic acid is compared to this counterpart, the comparison indicates that there are no differences in structure, function, or other characteristics.  Where the claims do not require any particular sequence components, the claimed primer pair can be considered identical to portions of a double stranded genome.  Therefore, the nucleic acid of the claims is a product of nature exception. Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented).  Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.

Step 2A, prong two.  Does the claim as a whole integrate the recited judicial exception into a practical application of the exception?  No - This evaluation is performed by identifying whether there are any additional elements recited in the claim beyond the judicial exception, and evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application.  In the instant case the claims do not appear to recite any additional elements beyond those that may reasonably be consider part of a naturally occurring nucleic acid genome.  Here it is noted the while some claims recite other-than-standard DNA elements (e.g.:  the thio-modifications of claims 4 and 5, or the uracil base of claim 6), such elements are in fact part of naturally occurring nucleic acids.  For example Yang et al teaches that DNA phosphorothioate (PT) modification is a modification on the DNA backbone, and Korkan et al (2002) teaches the uracil bases can be found in DNA as a result of deamination of cytosine to uracil, or from misincorporation of dUMP instead of dTMP during replication.

MPEP 2106.04(c) provides guidance on the analysis of claims directed to naturally occurring nucleic acids: 
... assume that applicant claims a single-stranded piece of DNA (a primer) having a nucleotide sequence derived from the sense strand of naturally occurring nucleic acid C. Although nucleic acid C occurs in nature as a double-stranded molecule having a sense and an antisense strand, the closest natural counterpart for the claimed nucleic acid is the sense strand of C only. See, e.g., University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 760, 113 USPQ2d 1241,1241 (Fed. Cir. 2014) (comparing single-stranded nucleic acid to the same strand found in nature, even though "single-stranded DNA cannot be found in the human body").


Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case, as detailed above, the claims are PCR primers that are not limited by any particular sequence content and thus encompass naturally occurring DNA sequences, and portions of naturally occurring genomes.  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As discussed with respect to Step 2A Prong Two, the claims include additional elements of broadly recited solid components, which is at best the equivalent of adding the words “apply it” to the judicial exception, which are not sufficient provide an inventive concept to the claims. 

In the instant case the rejected claims are drawn to nucleic acids that encompass a product that is naturally occurring (i.e.:  the claimed primer pair may be the same as a portion of a natural genome).  In this regard it is noted that in Association for Molecular Pathology et al v. Myriad Genetics, Inc. et al, (569 U. S. ____ (2013)), the Supreme Court provides:
Myriad did not create or alter either the genetic information encoded in the BCRA1 and BCRA2 genes or the genetic structure of the DNA.  It found an important and useful gene, but groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry. See Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U. S. 127. Finding the location of the BRCA1 and BRCA2 genes does not render the genes patent eligible “new . . . composition[s] of matter,” §101. Myriad’s patent descriptions highlight the problem with its claims: They detail the extensive process of discovery, but extensive effort alone is insufficient to satisfy §101’s demands.  Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together.

To summarize, the Court has held that “a naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated”.  

Claim Rejections - 35 USC § 102
In the rejection of claims in view of the cited prior art, the required structural limitations of the claimed PCR primer pair are considered.  As noted previously in this Office Action (see “Claim Interpretation” above), the intended use limitations recited in the claim do not serve to distinguish the claimed nucleic acid from prior art nucleic acids that meet the broad structural limitations of the claims and can accomplish the same intended use.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Random Primer 24 product of NEB catalog (1998/1999).
The NEB catalog offered for sale a random primer mixes of 6-, 9-, 12- and 24- mer primers.  As the calculation below shows, with regard to the 24mers, about 9 molecules of every 24-mer are present in each tube:
a.	Molecular weight of 24-mer:
24 x 325 daltons/nucleotide = 7,800 daltons = 7,800 g/mol
b.	Total number of possible 24-mers:
424 = 2.8 x 1014 molecules
c.	How many molecules of 24-mer in a vial sold by NEB:
1 A260 unit = 33 mg = 3.3 x 10-5 g
3.3 x 10-5 g  / 7,800 g/mol = 4.2 x 10-9 mol
(4.2 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 2.5 x 1015 molecules
d.	How many molecules of each 24-mer in a single vial:
2.5 x1015 molecules / 2.8 x 1014 molecules  = 9 molecules/vial
The NEB 24-mer mixtures thus comprise a multitude of oligonucleotides which can meet the broadly recited limitations of the rejected claims which lack any particular sequence limitations.  For example, consider a 24-mers that are the sequences:  (i) 5’- tcatcatca gaattc ctagtgtcc -3’; and (ii) 5’- tgatgatga gaattc gagctccac -3’.  The 24-mers nucleic acids are a primer pair with the required:  first sequences that are reverse complementary; rest   riction enzyme site (GAATTC is an EcoRI site); and specific sequence that is a primer-
(i) 				  5’- tcatcatca gaattc ctagtgtcc -3’
					 |||||||||
(ii) 3’- cacctcgag cttaag agtagtagt -5’
With regard to the limitations of claim 2, where the limitation has been addressed previously in this Office Action as indefinite, the primers of the prior art would meet the melting temperature (TM) requirements of the claim under the appropriate ionic conditions.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (2008).
Liu et al provide a plurality of primer pairs that meet the broad structural requirements of the instantly rejected claims.  For example, Liu et al teaches 3026L/MF 5'-CTTCTAGAATTATGAAGATAAAAGGAATAAAAAGAATAGTAGTAC-3’ and 3026L/MR 5'-TATCTTCATAATTCTAGAAGCTATTTTGTTTTGTTCTTTAGCTTG-3’ (Table 1 on p. 6) which meet the limitations of the claims:
                  3026L/MF 5’-CTTCTAGAATTATGAAGATAAAAGGAATAAAAAGAATAGTAGTAC-3'
                              ||||||||||||||||||||
3026L/MR 3’-GTTCGATTTCTTGTTTTGTTTTATCGAAGATCTTAATACTTCTAT-5'

Where for example the sequence GAAGA (underlined in 3026L/MF) is a MboII restriction site, and the sequence 5’-CTAG-3’ (underlined in 3026L/MR) is a MaeI restriction site.  With regard to the limitations of claim 2, where the limitation has been addressed previously in this Office Action as indefinite, the primers of the prior art would meet the melting temperature (TM) requirements of the claim under the appropriate ionic conditions.  And the primers meet the length limitations of claim 3.

Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bitinaite et al (2007).
Bitinaite et al provide a plurality of primer pairs that meet the broad structural requirements of the instantly rejected claims.  For example, Bitinaite et al teaches (see Table 1) PCR primers for Cat gene engineering and cloning that include:
                              P1: 5’-ATATGGGAUAGTGTTCACCCTTGTTACACC-3’
                           |||||||||
P2:  3’-CATACCGTTACTTTCTGCCACTCGACCAGUATACCCTA-5’

Where for example the uracil ‘U’ base (underlined in P1 and P2) is a base site cleaved by the USERTM enzyme mix (relevant to claim 6).  With regard to the limitations of claim 2, where the limitation has been addressed previously in this Office Action as indefinite, the primers of the prior art would meet the melting temperature (TM) requirements of the claim under the appropriate ionic conditions.  

Claim Rejections - 35 USC § 103
In the rejection of claims in view of the cited prior art, the required structural limitations of the claimed PCR primer pair are considered.  As noted previously in this Office Action (see “Claim Interpretation” above), the intended use limitations recited in the claim do not serve to distinguish the claimed nucleic acid from prior art nucleic acids that meet the broad structural limitations of the claims and can accomplish the same intended use
.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (2008) in view of Pritchard (2011) and Boczkowska et al (2002).
Relevant to the structure of the primer pair of the rejected claims (e.g.:  claim 1-3), as detailed earlier in this Office Action, Liu et al provide a plurality of primer pairs that meet the broad structural requirements of the instantly rejected claims.  For example, Liu et al teaches 3026L/MF 5'-CTTCTAGAATTATGAAGATAAAAGGAATAAAAAGAATAGTAGTAC-3’ and 3026L/MR 5'-TATCTTCATAATTCTAGAAGCTATTTTGTTTTGTTCTTTAGCTTG-3’ (Table 1 on p. 6) which meet the limitations of the claims:
                  3026L/MF 5’-CTTCTAGAATTATGAAGATAAAAGGAATAAAAAGAATAGTAGTAC-3'
                              ||||||||||||||||||||
3026L/MR 3’-GTTCGATTTCTTGTTTTGTTTTATCGAAGATCTTAATACTTCTAT-5'

Where for example the sequence GAAGA (underlined in 3026L/MF) is a MboII restriction site, and the sequence 5’-CTAG-3’ (underlined in 3026L/MR) is a MaeI restriction site.  With regard to the limitations of claim 2, where the limitation has been addressed previously in this Office Action as indefinite, the primers of the prior art would meet the melting temperature (TM) requirements of the claim under the appropriate ionic conditions.  And the primers meet the length limitations of claim 3.
Liu et al does not provide for primers that include thio-modifications (as recited in claim 4) or in particular phosphorothioate modifications (as recited in claim 5).  However such modifications and their function in oligodeoxyribonucleotide reagents were known in the prior art.
Pritchard teaches that phosphorothioate bonds substitute a sulfur atom for one of the non-bridging oxygen atoms in the phosphate backbone of an oligonucleotide.  The reference teaches that the linkage is resistant to both endo- and exonucleases, and provides increased oligo stability.
Additionally relevant to the limitations of the rejected claims, Boczkowska et al teaches an analysis of the stability of hybridization using various phosphorothioate bonds in a DNA oligo.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly rejected claims to have included phosphorothioate bond modification, as provided by Pritchard, into the primers taught by Liu et al.  The skilled artisan would have been motivated to include such modifications based on the expressed teaching of Pritchard that the phosphorothioate provides enhanced stability of the resulting oligo.  While it is note that the placement of the modification as recited in claim 4 has been addressed previously in this Office Action under 35 USC 112 as unclear, here it is noted that Boczkowska et al teaches an analysis of the stability of oligos with different placement of different phosphorothioate linkages.  As such Boczkowska et al provides a teaches of the results effective nature of different phosphorothioate linkages.  Thus in regard to the limitations of the claims, where the prior art teaches different phosphorothioate linkages in an oligonucleotide molecule, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp for optimization of relevant nucleic acid reagent.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  It would have been prima facie obvious to one of ordinary skill in the art as of the effective filling date of the instantly rejected claims to have included phosphorothioate modifications as encompassed by the claims into the primers of Liu et al.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Skerra (1992) provides a teaching of the use of primers with phosphorothioate linkages to improve results of amplification by DNA polymerases with proofreading activity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634